DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/13/2020 & 05/25/2021 was filed after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 7, 14, 15, 17 & 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanabusa (JP 2001133187 A).

    PNG
    media_image1.png
    437
    507
    media_image1.png
    Greyscale


	Regarding Claim 1, Hanabusa teaches a heat exchanger for an air conditioning system [¶ 0002; stating it is for an air conditioning system inherently states that the system has all necessary components of a standard air conditioning system, i.e., compressor, evaporator, condenser, expansion device, etc.], wherein at least one of the indoor heat exchanger and the outdoor heat exchanger comprises: a plurality of heat transfer tubes [flat tubes 3; ¶ 0017; Figs. 1-3] arranged to allow a refrigerant to flow in a vertical direction [¶ 0017; Fig. 1; the inlet 6 of the module is at the bottom and the outlet 9 of the module is at the top, inherently stating the refrigerant flows vertically], an inlet header [header pipe 2A of module M3; Fig. 1; ¶ 0017] configured to introduce the refrigerant into the plurality of heat transfer tubes [¶ 0017], and an outlet header [header pipe 1A of module M1; Fig. 1; ¶ 0017] configured to discharge the refrigerant from the plurality of heat transfer tubes [¶ 0017], wherein each of the plurality of heat transfer tubes comprises: a refrigerant inlet port connected to the inlet header [Fig. 1; apparent from inspection], a refrigerant outlet port connected to the outlet header [Fig. 1; apparent from inspection], a gas refrigerant region [Module M3; Figs. 1-2] comprising one end connected to the refrigerant inlet port and another end disposed above the refrigerant inlet port [Fig. 1; apparent from inspection]; a two-phase refrigerant region [Module M2; Figs. 1-2] comprising one end connected to the other end of the gas refrigerant region [Fig. 1 via connecting pipe 9; ¶ 0019] and another end disposed below the refrigerant outlet port [Fig. 1; apparent from inspection with outlet port 7 of the heat exchanger]; and a liquid refrigerant region [Module M1; Figs. 1-2] comprising one end connected to the other end of the two-phase refrigerant region [Fig. 1 via connecting pipe 9; ¶ 0019] and another end connected to the refrigerant outlet port [outlet port 7 of header pipe 1A of module M1].

Regarding Claim 2, Hanabusa teaches the invention of claim 1 above and Hanabusa teaches wherein: the refrigerant flows as a gas upward in the gas refrigerant region [Fig. 1; inlet port 6 at the bottom, outlet 9 of module M3 at the top inherently states it flows upward], the refrigerant flows as a gas-liquid two-phase refrigerant downward in the two-phase refrigerant region [Fig. 1; inlet 9 of module M2 at top, outlet 9 of M2 at bottom inherently states it flows downwards], and the refrigerant flows as a liquid upward in the liquid refrigerant region [Fig. 1; inlet 9 of module M1 at bottom, outlet 7 of module M1 at top inherently state it flows upward].
	Hanabusa does not explicitly state the specific refrigerant phases in each region. However, Hanabusa states that the heat exchanger is used as a condenser in an air conditioning circuit [¶ 0001]. It is well known in the art, and as evidence according to Wikipedia [https://en.wikipedia.org/wiki/Condenser_(heat_transfer)] that condensers condense a gaseous substance into a liquid state through cooling.
	Therefore, it is inherent that the refrigerant is in a gaseous state at the input module [M3] and has condensed to a liquid at the output module [M1], while being in a transition two-phase state at the module in between [M2].

Regarding Claim 6, Hanabusa teaches the invention of claim 1 above and Hanabusa further teaches comprising: a first multi-bored flat tube [flat tube 3 of module M3; Figs. 1-2; ¶ 0017] in which the gas refrigerant region is formed; a second multi-bored flat tube [flat tube 3 of module M2; Figs. 1-2; ¶ 0017] in which the two-phase refrigerant region is formed; and a third multi-bored flat tube [flat tube 3 of module M1; Figs. 1-2; ¶ 0017] in which the liquid refrigerant region is formed.

Regarding Claim 7, Hanabusa teaches the invention of claim 6 above and Hanabusa further teaches comprising: an upper header [the combination of headers 1A from modules M2 & M3; Fig. 1] configured to connect the first multi-bored flat tube to the second multi- bored flat tube [¶ 0017]; and a lower header [the combination of headers 2A from modules M1 & M2; Fig. 1] configured to connect the second multi-bored flat tube to the third multi-bored flat tube [¶ 0017].

Regarding Claim 14, Hanabusa teaches a heat exchanger comprising: a plurality of beat transfer tubes [flat tubes 3; ¶ 0017; Figs. 1-3] arranged to allow a refrigerant to flow in a vertical direction [¶ 0017; Fig. 1; the inlet 6 of the module is at the bottom and the outlet 9 of the module is at the top, inherently stating the refrigerant flows vertically]; an inlet header [header pipe 2A of module M3; Fig. 1; ¶ 0017] configured to introduce the refrigerant into the plurality of heat transfer tubes [¶ 0017]; and an outlet header [header pipe 1A of module M1; Fig. 1; ¶ 0017] configured to discharge the refrigerant from the plurality of heat transfer tubes [¶ 0017], wherein each of the plurality of heat transfer tubes comprises a refrigerant inlet port connected to the inlet header [Fig. 1; apparent from inspection], a refrigerant outlet port connected to the outlet header [Fig. 1; apparent from inspection], a gas refrigerant region [Module M3; Figs. 1-2] comprising one end connected to the refrigerant inlet port and another end disposed above the refrigerant inlet port [Fig. 1; apparent from inspection], a two-phase refrigerant region [Module M2; Figs. 1-2] comprising one end connected to the other end of the gas refrigerant region [Fig. 1 via connecting pipe 9; ¶ 0019] and another end disposed below the refrigerant outlet port [Fig. 1; apparent from inspection with outlet port 7 of the heat exchanger], and a liquid refrigerant region [Module M1; Figs. 1-2] comprising one end connected to the other end of the two-phase refrigerant region [Fig. 1 via connecting pipe 9; ¶ 0019] and another end connected to the refrigerant outlet port [outlet port 7 of header pipe 1A of module M1].

Regarding Claim 15, Hanabusa teaches the invention of claim 14 above and Hanabusa teaches wherein the refrigerant flows as a gas upward in the gas refrigerant region [Fig. 1; inlet port 6 at the bottom, outlet 9 of module M3 at the top inherently states it flows upward], the refrigerant flows a gas-liquid two-phase refrigerant downward in the two-phase refrigerant region  [Fig. 1; inlet 9 of module M2 at top, outlet 9 of M2 at bottom inherently states it flows downwards], and the refrigerant flows as a liquid upward in the liquid refrigerant region [Fig. 1; inlet 9 of module M1 at bottom, outlet 7 of module M1 at top inherently state it flows upward].
Hanabusa does not explicitly state the specific refrigerant phases in each region. However, Hanabusa states that the heat exchanger is used as a condenser in an air conditioning circuit [¶ 0001]. It is well known in the art, and as evidence according to Wikipedia [https://en.wikipedia.org/wiki/Condenser_(heat_transfer)] that condensers condense a gaseous substance into a liquid state through cooling.
Therefore, it is inherent that the refrigerant is in a gaseous state at the input module [M3] and has condensed to a liquid at the output module [M1], while being in a transition two-phase state at the module in between [M2].

Regarding Claim 17, Hanabusa teaches the invention of claim 14 above and Hanabusa further teaches comprising: a first multi-bored flat tube [flat tube 3 of module M3; Figs. 1-2; ¶ 0017] in which the gas refrigerant region is formed; a second multi-bored flat tube [flat tube 3 of module M2; Figs. 1-2; ¶ 0017] in which the two-phase refrigerant region is formed; and a third multi-bored flat tube [flat tube 3 of module M1; Figs. 1-2; ¶ 0017] in which the liquid refrigerant region is formed.

Regarding Claim 18, Hanabusa teaches the invention of claim 17 above and Hanabusa further teaches comprising: an upper header [the combination of headers 1A from modules M2 & M3; Fig. 1] configured to connect the first multi-bored flat tube to the second multi- bored flat tube [¶ 0017]; and a lower header [the combination of headers 2A from modules M1 & M2; Fig. 1] configured to connect the second multi-bored flat tube to the third multi-bored flat tube [¶ 0017].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 & 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hanabusa as applied to claim 1 above, and further in view of Aoki (US 9696094 B2).

Regarding Claim 3, Hanabusa teaches the invention of claim 1 above and Hanabusa teaches wherein a length of the gas refrigerant region is between 25% and 43% of a length of the plurality of heat transfer tubes from the refrigerant inlet port to the refrigerant outlet port [Fig. 1; Flat tubes 3 appear to have equal length in modules M1-M3, it is therefore inherent that the length of the gas region is approximately 33%].
However additionally, Aoki teaches a cooling unit [Figs. 1-4] and Aoki teaches that the length of a circulation loop affects the flow rate of the refrigerant which therefore impacts the heat-releasing efficiency of the system [Col. 2, lines 51-57]. Thus, the length of the gas refrigerant region is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is a heat exchanger with higher heat-releasing efficiency.
Therefore, since the general condition of the claim is disclosed by the prior art reference, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide wherein a length of the gas refrigerant region is between 25% and 43% of a length of the plurality of heat transfer tubes from the refrigerant inlet port to the refrigerant outlet port in order to achieve a heat exchanger with higher heat-releasing efficiency.

Regarding Claim 4, Hanabusa teaches the invention of claim 1 above but does not teach wherein a length of the liquid refrigerant region is between 7% and 25% of a length of the plurality of heat transfer tubes from the refrigerant inlet port to the refrigerant outlet port.
However, Aoki teaches a cooling unit [Figs. 1-4] and Aoki teaches that the length of a circulation loop affects the flow rate of the refrigerant which therefore impacts the heat-releasing efficiency of the system [Col. 2, lines 51-57]. Thus, the length of the gas refrigerant region is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is a heat exchanger with higher heat-releasing efficiency.
Therefore, since the general condition of the claim is disclosed by the prior art reference, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide wherein a length of the liquid refrigerant region is between 7% and 25% of a length of the plurality of heat transfer tubes from the refrigerant inlet port to the refrigerant outlet port in order to achieve a heat exchanger with higher heat-releasing efficiency.

Claims 5 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hanabusa as applied to claims 1 & 14 above, and further in view of Moreau (US 20140373570 A1).

Regarding Claim 5, Hanabusa teaches the invention of claim 1 above but does not teach wherein the two-phase refrigerant region is disposed on an upstream side of an air flow flowing between the heat transfer tubes, and the gas refrigerant region and the liquid refrigerant region are disposed on a downstream side of the air flow.
Hanabusa does teach an air flow [a] wherein module M1 (liquid region) is disposed on an upstream side of the airflow and modules M2 (mixed region) & M3 (gas region) are disposed on a downstream side of the airflow.
However, Moreau teaches an evaporator [1; Figs. 1-3] wherein the refrigerant enters through port E at layer 3 (gas refrigerant region), transfers to layer 4 (mixed refrigerant region), then transfers to layer 2 (liquid refrigerant region) [¶ 0031], wherein air flow A flows across the evaporator layers 2 & 3 at the upstream end, then layer 4 at the downstream end [¶ 0031].
Moreau teaches that alternative orientations of modules are known in the art. Therefore, it is considered an obvious rearrangement of parts wherein one of ordinary skill in the art, before the effective filing date of the invention, could have modified Hanabusa's invention to swap modules M1 and M2 of Hanabusa to provide wherein the two-phase refrigerant region is disposed on an upstream side of an air flow flowing between the heat transfer tubes, and the gas refrigerant region and the liquid refrigerant region are disposed on a downstream side of the air flow [MPEP 2144.04 VIC].

Regarding Claim 16, Hanabusa teaches the invention of claim 14 above but does not teach wherein: the two-phase refrigerant region is disposed on an upstream side of an air flow flowing between the beat transfer tubes, and the gas refrigerant region and the liquid refrigerant region are disposed on a downstream side of the air flow.
Hanabusa does teach an air flow [a] wherein module M1 (liquid region) is disposed on an upstream side of the airflow and modules M2 (mixed region) & M3 (gas region) are disposed on a downstream side of the airflow.
However, Moreau teaches an evaporator [1; Figs. 1-3] wherein the refrigerant enters through port E at layer 3 (gas refrigerant region), transfers to layer 4 (mixed refrigerant region), then transfers to layer 2 (liquid refrigerant region) [¶ 0031], wherein air flow A flows across the evaporator layers 2 & 3 at the upstream end, then layer 4 at the downstream end [¶ 0031].
Moreau teaches that alternative orientations of modules is known in the art. Therefore, it is considered an obvious rearrangement of parts wherein one of ordinary skill in the art, before the effective filing date of the invention, could have modified Hanabusa's invention to swap modules M1 and M2 of Hanabusa to provide wherein the two-phase refrigerant region is disposed on an upstream side of an air flow flowing between the heat transfer tubes, and the gas refrigerant region and the liquid refrigerant region are disposed on a downstream side of the air flow [MPEP 2144.04 VIC].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hanabusa as applied to claim 1 above, and further in view of Joboji (US 20110113823 A1).

Regarding Claim 8, Hanabusa teaches the invention of claim 1 above and Hanabusa teaches wherein: the plurality of heat transfer tubes is connected to the upper header and the lower header [Fig. 1; ¶ 0017], but does not teach wherein an inside of at least one of the upper header or the lower header is divided into a plurality of spaces to correspond to the plurality of heat transfer tubes.
However, Joboji teaches a refrigerant evaporator having a header [11; Fig. 1] that attaches the plurality of heat transfer tubes [2; ¶ 0042] with a partition plate [4H; Fig. 2] wherein the partition plate is placed in a position corresponding to the ratio of the number of refrigerant tubes on the left and right side [¶ 0043].
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Hanabusa to provide wherein an inside of at least one of the upper header or the lower header is divided into a plurality of spaces to correspond to the plurality of heat transfer tubes, in view of the teachings of Joboji, in order to divide the flow pathway and nearly evenly distribute the refrigerant flowing to each separate region of the heat exchanger [¶ 0045-0046].

Claims 9, 11 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hanabusa as applied to claim 1 & 14 above, and further in view of Kazuya (JP 2018179325 A).

Regarding Claim 9, Hanabusa teaches the invention of claim 1 above but does not teach further comprising a multi-bored flat tube in which the gas refrigerant region, the two-phase refrigerant region, and the liquid refrigerant region are formed.
However, Kazuya teaches a heat exchanger wherein a plurality of heat transfer tubes [13] are attached to a z-shaped fin [14], thereby having 3 distinct regions [Figs. 6-7; ¶ 0033-0034; also see ¶ 0016]. Even though the present embodiment comprises circular heat exchanger tubes, Kazuya acknowledges that other pipe shapes are suitable [¶ 0020]. Thereby allowing one of ordinary skill in the art to reasonably choose the flat tubes as disclosed in Hanabusa.
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Hanabusa to provide wherein further comprising a multi-bored flat tube in which the gas refrigerant region, the two-phase refrigerant region, and the liquid refrigerant region are formed, in view of the teachings of Kazuya, in order to raise the heat transfer performance as a whole [¶ 0035].


Regarding Claim 11, Hanabusa, as modified, teaches the invention of claim 9 above and Kazuya teaches wherein a shape of each of the plurality of heat transfer tubes is different from each other in at least two of the gas refrigerant region, the two-phase refrigerant region, and the liquid refrigerant region.
Referring to Figures 6-7 of Kazuya, it is apparent from inspection that the vertical section [14a] is different in shape from the diagonal section [14b].

Regarding Claim 19, Hanabusa teaches the invention of claim 14 above but does not teach further comprising a multi-bored flat tube in which the gas refrigerant region, the two-phase refrigerant region, and the liquid refrigerant region are formed.
However, Kazuya teaches a heat exchanger wherein a plurality of heat transfer tubes [13] are attached to a z-shaped fin [14], thereby having 3 distinct regions [Figs. 6-7; ¶ 0033-0034; also see ¶ 0016]. Even though the present embodiment comprises circular heat exchanger tubes, Kazuya acknowledges that other pipe shapes are suitable [¶ 0020]. Thereby allowing one of ordinary skill in the art to reasonably choose the flat tubes as disclosed in Hanabusa.
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Hanabusa to provide wherein further comprising a multi-bored flat tube in which the gas refrigerant region, the two-phase refrigerant region, and the liquid refrigerant region are formed, in view of the teachings of Kazuya, in order to raise the heat transfer performance as a whole [¶ 0035].

Claims 10 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hanabusa and Kazuya as applied to claim 9 & 19 above, and further in view of Yamazaki (JP 2010169289 A). 

Regarding Claim 10, Hanabusa, as modified, teaches the invention of claim 9 above but does not teach wherein the multi-bored flat tube is bent in a C shape. Instead, as disclosed above in claim 9, the heat transfer tube is disposed in a Z shape.
However, changes in shape is a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant [MPEP 2144.04 IVB].
Additionally, Yamazaki teaches a heat exchanger [1]  with a pair of header pipes [2a, 2b] and a plurality of flat tubes [3] wherein the flat tubes are bent in a substantially U shape [¶ 0019]. Yamazaki also discloses that it is known in the art that bent heat exchangers can be used for evaporators and condensers in air conditioning and refrigeration systems [¶ 0032].
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Hanabusa to provide wherein the multi-bored flat tube is bent in a C shape, in view of the teachings of Yamazaki, to provide alternative manufacturing techniques by integrally brazing the header pipes and flat tubes in a furnace to manufacture a bent heat exchanger [¶ 0029].

Regarding Claim 20, Hanabusa, as modified, teaches the invention of claim 19 above but does not teach wherein the multi-bored flat tube is bent in a C shape. Instead, as disclosed above in claim 9, the heat transfer tube is disposed in a Z shape.
However, changes in shape is a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant [MPEP 2144.04 IVB].
Additionally, Yamazaki teaches a heat exchanger [1]  with a pair of header pipes [2a, 2b] and a plurality of flat tubes [3] wherein the flat tubes are bent in a substantially U shape [¶ 0019]. Yamazaki also discloses that it is known in the art that bent heat exchangers can be used for evaporators and condensers in air conditioning and refrigeration systems [¶ 0032].
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Hanabusa to provide wherein the multi-bored flat tube is bent in a C shape, in view of the teachings of Yamazaki, to provide alternative manufacturing techniques by integrally brazing the header pipes and flat tubes in a furnace to manufacture a bent heat exchanger [¶ 0029].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hanabusa and Kazuya as applied to claim 11 above, and further in view of Ishida (US 20190048741 A1).

Regarding Claim 12, Hanabusa, as modified, teaches the invention of claim 11 above but does not teach wherein a volume of an internal flow path of each of the plurality of heat transfer tubes is reduced from the gas refrigerant region, the two-phase refrigerant region, and the liquid refrigerant region, in order.
However, Ishida teaches a cooling device having branch pipes 60a(1), 60a(2) and 60a(3) with corresponding flow volumes F(1), F(2) and F(3) respectively [¶ 0058]. Ishida also teaches that branch pipes can be efficiently cooled with flow volumes appropriate for the temperature by letting larger amount of fluid flow at higher temperatures and a lower amount of fluid flow at lower temperature. Here, Ishida sets the flow volumes by having inner diameter of branch pipe 60a(1) < 60a(2) < 60a(3) [¶ 0059], therefore causing flow rates F(1) < F(2) < F(3) [¶ 0058].
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Hanabusa to provide wherein a volume of an internal flow path of each of the plurality of heat transfer tubes is reduced from the gas refrigerant region, the two-phase refrigerant region, and the liquid refrigerant region, in order, in view of the teachings of Ishida, in order to effectively suppress thermal deformation by cooling the branch legs with flow volumes appropriate for the temperature of the fluid [¶ 0060].

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hanabusa as applied to claim 1 above, and further in view of Park (US 20170105320 A1)

Regarding Claim 13, Hanabusa teaches the invention of claim 1 above but Hanabusa does not teach further comprising a heat insulating material disposed at a gap between the inlet header and the outlet header.
However, Park teaches a cooling apparatus with a first distribution header [110] and a second distribution header [510] [Fig. 5], wherein an insulation pad for heat blocking may be disposed between the two headers [¶ 0096].
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Hanabusa to provide further comprising a heat insulating material disposed at a gap between the inlet header and the outlet header, in view of the teachings if Park, in order to efficiently block heat exchange between the two distribution headers [¶ 0096].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH S MYERS whose telephone number is (571)272-5102. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LARRY L FURDGE/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        




/KEITH STANLEY MYERS/           Examiner, Art Unit 3763